ON ORDER TO SHOW CAUSE

PER CURIAM.
Barbree Croney has repeatedly initiated frivolous proceedings in this court. Today, after having provided an opportunity to respond, we impose the sanction of no longer accepting Croney’s pro se filings.
Croney has a long history of initiating meritless proceedings. Originally convicted and sentenced on two counts of sexual battery on a child in 1985, Croney has since initiated at least sixteen proceedings in this court. See Croney v. State, 495 So.2d 926, 927 (Fla. 4th DCA 1986). In his reply to this court’s order to show cause, Croney attested that he would no longer file any pro se documents concerning the matter in the instant case.
Accordingly, we exercise our discretion and henceforth refuse to accept any more of Croney’s pro se filings. See Perry v. Mascara, 959 So.2d 771, 773 (Fla. 4th DCA 2007) (citing State v. Spencer, 751 So.2d 47 (Fla.1999)). The clerk of this court is directed to no longer accept any of Croney’s filings unless the document is signed by an attorney licensed to practice law in Florida who certifies that the document is filed in good faith.
STEVENSON, TAYLOR and HAZOURI, JJ., concur.